Citation Nr: 1624951	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-30 002	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to June 1972, with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Reserves.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

Here, the Board issued a decision on June 1, 2016.  On May 26, 2016, the Veteran's representative had submitted relevant evidence, but this evidence was not uploaded into the Veteran's claims file until after the Board issued its decision.  The Board decision therefore did not consider this relevant evidence.

Accordingly, the June 1, 2016 Board decision addressing the issue of service connection for a respiratory disability, to include asthma and COPD, is vacated.




	                        ____________________________________________
	JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals



